Citation Nr: 1127985	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-15 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to September 1947.  In addition, he served in the Merchant Marine from May 1945 to July 1945.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Indianapolis, Indiana now has jurisdiction over this claim.

The April 2008 rating decision also denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed these issues as well.  In a March 2010 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus, evaluating the disabilities as zero percent and 10 percent disabling, respectively, effective in October 2007.  The Veteran has not appealed the evaluations or effective date assigned.  These issues are therefore no longer before the Board.

The Veteran requested a hearing before the Board in his April 2009 substantive appeal, indicating that he wanted to testify before a Veterans Law Judge appearing at his local RO.  In March 2011, he canceled this request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA treatment records show that the Veteran has been diagnosed with and treated for a number of respiratory disorders, including asthma and congestive obstructive pulmonary disease (COPD) for decades.  Private treatment records as early as 1984 show complaints of shortness of breath.  Subsequent VA examination conducted in 1985 shows complaints of difficulty with respiration on and off, occasional dry cough and chest pain.  At that time, he reported a history of hoarseness beginning two years prior.  Treatment records dated in November 1997 show he had a history of undergoing septoplasty and turbinate reduction in 1990.  More recent November 2007 VA treatment records show he had a long history of asthma and was followed by pulmonary specialists.  

The Veteran testified in August 2009 that he received treatment for a respiratory condition during active service, and during his service with the Merchant Marine which immediately preceded his service in the U.S. Army.  He has presented lay witness statements from individuals who attested that they observed the Veteran to have problems related to asthma from the 1960s and 1970s.  In a statement received in 2008, the Veteran's spouse, to whom he was married in 1949, attested that she has known the Veteran for 64 years.  This would be from 1944 to the present.  She stated that since he was in the service the Veteran has had asthma attacks which have worsened over the years, and that he required hospitalization in Japan and in the U.S.  The Board notes that the Veteran is competent to report his symptoms, both past and present.  Similarly, the Veteran's wife is competent to report her observation of the Veteran's symptoms.  

The Veteran has not been afforded a VA examination to determine the nature, extent and etiology of his current respiratory condition.  Given the foregoing, the Board finds this is necessary.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board finds that the record may not be complete.  First, the National Personnel Records Center (NPRC) has notified the RO that the Veteran's service records, including his clinical records, are lost and presumed destroyed.  The RO attempted to obtain alternate records, including Surgeon General Office (SGO) records and unit morning reports.  NPRC responded in December 2009 that it required more specific information concerning the unit to which the Veteran was attached in order to locate these records.  In January 2010, the RO asked the Veteran to provide this information.  In January 2010, the Veteran responded, providing the unit he was assigned to when discharged from service:  Headquarters, Special Troops, 5th Army, 25th Division, 25th Battalion, Wolfhead unit.  He provided his serial number and indicated that the 42nd and 356th General Hospitals in Japan were no longer standing.  In February 2010, the RO made a formal finding of unavailability of these records.  It does not appear that the RO asked NPRC to search under the information provided by the Veteran.  

The Veteran avers he was also hospitalized in the U.S.  The RO did request records of the identified base hospital, to no avail, but did not request alternate records concerning any INCONUS treatment.  In addition, additional information can be gleaned from the record at large concerning the Veteran's units of assignment.  An NA Form 1355 submitted in 1985 shows the Veteran's unit as the 8th Army (could be 5th), 25th Division, 27th Regiment in Japan.  Both serial and a social security numbers were provided as identification numbers for the Veteran.  NA Form 13055 completed in January 2008 shows a unit of assignment as Headquarters, Special Troops, 25th Division of 27th Infantry.  Other statements and available service personnel records reflect that he was assigned to Headquarters (or HQ SP Troops), 5th Army, Fort Sheridan from approximately December 1946 to July 1947.  

Second, the record shows the Veteran served in the Merchant Marine.  These records have not been obtained.  A DD Form 214, provided by the U.S. Coast Guard-Merchant Marine is of record.  It shows that the Veteran served as a messman on board the Vessel Rosebud from May 1945 to July 1945.  Block 18 remarks show that the service department deemed the Veteran's service to establish active duty service for the purposes of VA benefits under Public Law 95-202 (38 U.S.C.A. § 106 Note).  The Veteran testified that he worked on board a tanker, presumably the Rosebud, which supplied oil to the fleet in the Pacific.  He stated his primary job was mostly in the kitchen, but he also had duty as an ammunitions man when that was required.  

The Board is aware of the RO's letter dated in December 2008 finding that the service department document is insufficient for lack of specific wording indicating 90 days service on board an ocean going vessel.  This does not seem consistent with 38 C.F.R. § 3.7, 3.7(x).  

The Board recognizes the efforts that the RO has already expended to obtain the Veteran's service records.  Nonetheless, given that NPRC was not forwarded the precise unit information and the Veteran has testified that he was found to have some sort of respiratory condition in the Merchant Marine, the Board finds that another effort must be made to obtain his full service record, to include his Merchant Marine records.  See 38 C.F.R. § 3.159(c)2 (2010).

Third, the Veteran identified private medical records and requested the RO obtain them.  This was not done.  An attempt must be made to obtain these records.  See 38 C.F.R. § 3.159(c)1 (2010).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is directed.

1.  The RO must make all attempts to obtain the Veteran's entire service treatment and personnel file, to include clinical records, copies of any and all orders and administrative actions.  

The RO must make all attempts to reconstruct missing or lost records, in keeping with provisions used to reconstruct records in "fire-related" missing records including, but not limited to, asking NPRC to again search for morning reports and SGO records for using the information the Veteran provided: 

* 8th Army (and/or 5th Army), 25th Division, 27th Regiment
* Headquarters, Special Troops, 25th Division of 27th Infantry
* Headquarters (or HQ SP Troops), 5th Army, Fort Sheridan.

Of particular importance are the circumstances of the Veteran's service in Japan in 1946.  

The RO should ask the service department for assistance to determine the unit nomenclature, if necessary. 

2.  The RO must take all actions necessary to obtain any and all records associated with the Veteran's service in the Merchant Marine, including that service from May to July 1945.  The RO should ask the service department for assistance, if necessary. 

3.  For items #1-2, above, the RO must perform all follow-up actions indicated and document negative responses.  The RO must search under all identification numbers associated with the Veteran's service in the U.S. Army and Merchant Marine.  In the event that the records cannot be obtained, complete and full verification of this must be made clear.  See 38 C.F.R. § 3.159(c)(2).  The Veteran must be informed so that he may attempt to obtain missing documents, or provide alternative evidence, on his own. 

4.  The RO must take all appropriate actions to obtain any identified private and VA treatment records that have not already been obtained, in particular, that identified treatment from the U.S. Health Works in Muncie, Indiana.  

5.  The RO must schedule the Veteran for examination by the appropriate specialist to determine the nature, extent, and etiology of any respiratory disorder which may be present.  All necessary tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must review all pertinent medical records in the claims file and a copy of this REMAND, and must state in the examination report that such review was performed.

For any and all respiratory pathology identified, the examiner must provide an opinion as to whether it is at least as likely as not that the diagnosed respiratory disorder had its onset during active service or is in any way the result of the Veteran's active service.

All pertinent clinical findings and the complete rationale for all opinions expressed should be set forth in a written report. 

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that. 

6.  The Veteran and his representative must be properly informed of his scheduled VA examination, and he should be given notice of the consequences of failure to report for the examination, including an explanation of the provisions of 38 C.F.R. § 3.655.  If the Veteran does not report for the examination, the claims folder should include clear documentation of his failure to report, including a statement as to whether he failed to appear without notice, or whether he requested cancellation or postponement and rescheduling of the examination.

7.  After undertaking any other development deemed essential in addition to that specified above, the RO should readjudicate the claim for service connection of a respiratory disorder to include asthma.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the RO should issue a supplemental statement of the case and allow a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



